               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA



    IN RE
                                             Chapter 11
    REMINGTON OUTDOOR COMPANY,
                                             Case No.: 20-81688-11
    INC., et al.
                                             (Jointly Administered)
               DEBTORS.1


            NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
       PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. §1109(b) and Fed. R.
Bankr. P. 9010(b), the undersigned attorneys hereby appear on behalf of certain of
the Sandy Hook Families2 and request that all notices given or required to be given
in this proceeding, and all papers served or required to be served in this proceeding,
be given to and served upon:




1The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, as applicable, are: Remington Outdoor Company,
Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating Company, LLC
(9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Dis-
tribution Company, LLC (4655); Huntsville Holdings LLC (3525); 32E Productions,
LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor Services, LLC (2405).
The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.
2Donna L. Soto, as administratrix of the Estate of Victoria L. Soto; Ian Hockley and
Nicole Hockley, as co-administrators of the Estate of Dylan C. Hockley; David C.
Wheeler, as administrator of the Estate of Benjamin A. Wheeler; Mark Barden and
Jacqueline Barden, as co-administrators of the Estate of Daniel G. Barden; William
D. Sherlach, in his individual capacity and as executor of the Estate of Mary Joy
Sherlach; Leonard Pozner, as administrator of the Estate of Noah S. Pozner; and
Gilles J. Rousseau, as administrator of the Estate of Lauren G. Rousseau.
                                      Faith Gay
                                Selendy & Gay PLLC
                             1290 Avenue of the Americas
                              New York, New York 10104
                                  Telephone: 212-390-9001
                             E-mail: fgay@selendygay.com




         This request encompasses all notices, copies and pleadings referred to in Rule

2002 or 9007 of the Federal Rules of Bankruptcy Procedure, including without
limitation notices of any orders, motions, demands, complaints, petitions, pleadings
or requests, applications, and any other documents brought before this Court in this
case, whether formal or informal, written or oral, transmitted or conveyed by mail,
delivery, telephone, telegraph, telex or otherwise that relate to these chapter 11
cases.
         PLEASE TAKE FURTHER NOTICE that this notice shall not waive any right
(1) to have final orders and non-core matters entered only after de novo review by a
District Judge, (2) to trial by jury in any proceeding so triable in this case or any case,
controversy, or proceeding related to this case, or (3) to have the District Court
withdraw the reference in any matter subject to mandatory or discretionary
withdrawal, or (iv) to assert any other rights, claims, actions, defenses, setoffs or
recoupments to which the Sandy Hook Families are or may be entitled in law or in
equity, all of which the Sandy Hook Families expressly reserves.




                                                 [Signature block on following page]




                                            2
Date: August 7, 2019       Respectfully submitted,
      New York, NY
                           SELENDY & GAY PLLC


                       By: /s/   Faith Gay
                           Faith Gay

                           SELENDY & GAY PLLC
                           1290 Avenue of the Americas
                           New York, NY 10104
                           Telephone: 212-390-9000
                           E-mail: fgay@selendygay.com

                           Counsel for the Sandy Hook
                           Families




                       3
